USCA4 Appeal: 22-6569      Doc: 9         Filed: 10/18/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6569


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        DESHAUN ENTREA SPRUILL,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Greenville. James C. Dever III, District Judge. (4:12-cr-00075-D-4)


        Submitted: October 13, 2022                                   Decided: October 18, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Deshaun Entrea Spruill, Appellant Pro Se. John Parks Newby, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6569      Doc: 9         Filed: 10/18/2022     Pg: 2 of 2




        PER CURIAM:

               Deshaun Entrea Spruill appeals the district court’s order denying his 18 U.S.C.

        § 3582(c)(1)(A) motion for compassionate release. We review a district court’s order

        denying a compassionate release motion for abuse of discretion. United States v. Kibble,

        992 F.3d 326, 329 (4th Cir.) (stating standard of review), cert. denied, 142 S. Ct. 383

        (2021). We have reviewed the record and conclude that the district court did not abuse its

        discretion. The court denied the compassionate release motion after assuming that Spruill

        demonstrated extraordinary and compelling circumstances, discussing the applicable 18

        U.S.C. § 3553(a) factors, and sufficiently explaining the reasons for the denial. See United

        States v. High, 997 F.3d 181, 188-91 (4th Cir. 2021) (discussing amount of explanation

        required for denial of straightforward compassionate release motion). We therefore affirm

        the district court’s order. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                       AFFIRMED




                                                     2